UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 23, 2010 SANDY SPRING BANCORP, INC. (Exact name of registrant as specified in its charter) Maryland 000-19065 52-1532952 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 17801 Georgia Avenue, Olney, Maryland20832 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code:(301)774-6400 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On March 23, 2010, Sandy Spring Bancorp, Inc. (the “Company”) announced the closing of its previously announced underwritten public offering of 7,475,000 shares of its common stock at a public offering price of $13.50 per share. The press release announcing the completion of the stock offering is attached hereto as Exhibit99.1 and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. Exhibits NumberDescription 99.1Press Release dated March 23, 2010 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SANDY SPRING BANCORP, INC. (Registrant) Date March 23, 2010 By: /s/ Daniel J. Schrider NameDaniel J. Schrider TitlePresident and Chief Executive Officer
